Citation Nr: 0617104	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  05-40 877	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for obstructive sleep 
apnea.  

4.  Entitlement to an increased disability rating for 
chondromalacia, right patella, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
February 1975.  He died in April 2006.   

This claim is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDING OF FACT

The veteran served on active duty from September 1971 to 
February 1975, and died in April 2006.   


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
claims pending Board review.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regrettably, the veteran passed away while his appeal was 
pending.  As a matter of law, the death of a veteran with an 
appeal pending before the Board or the U.S. Court of Appeals 
for Veterans Claims extinguishes the appeal.  The appeal as 
to the four issues listed on the title page of this decision 
is now moot by virtue of the veteran's death and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005); Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 46-49 (1994).  

In dismissing this appeal, the Board intimates no opinion as 
to the merits of this appeal or as to any derivative claim 
which may be filed by the veteran's survivor.  See 38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal on the issues of service connection for hearing 
loss, tinnitus, and obstructive sleep apnea, and increased 
rating for chondromalacia, right patella, is dismissed for 
lack of jurisdiction.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


